Notice of Pre-AIA  or AIA  Status
       The present application is being examined under the pre-AIA  first to invent provisions. 
     This corrected Allowability Notice makes correction for the name of applicants’ representative who has the power attorney for this application and conducted the interview on 10/30/202 with Examiner. 

DETAILED ACTION
	    The amendment filed 7/14/2020 which amends claims 1, 52, 54, 56-57 and 61-67, and cancels claim 51 has been entered. Claims 2-50 were canceled by the amendment filed 11/12/2019. The following Office Action is applied to claims 1 and 52-67.
The terminal disclaimers filed 11/2/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Pat. Nos. 9890401, 9068201, 8999686, 9340801, 8530221, 9758769 and 10301603 have been reviewed and accepted.
The references cited in the information disclosure statement (IDS) filed 2/4/2020, the IDS filed 7/14/2020, and the IDS filed 1/20/2021 have been considered by Examiner.    
         
         EXAMINER’S AMENDMENT 
        An Examiner’s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner’s Amendment was given in a telephone interview with Leanne M. Rakers on 1/29/2021. Applicants agreed the Examiners’ proposed amendment to claim 1. 

Claim 1    (Currently Amended). A method of producing a fatty alcohol composition, the method comprising expressing in an E. coli cell a gene encoding a polypeptide comprising an amino acid sequence having at least selected from group consisting of SEQ ID NOs: 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 264, 266, 268, 270, and 272 wherein said polypeptide has carboxylic acid reductase activity, and a gene encoding a polypeptide having alcohol dehydrogenase (EC 1.1.1.*) activity, wherein the alcohol dehydrogenase polypeptide is overexpressed and converts a fatty aldehyde to a fatty alcohol to provide an E. coli cell culture comprising the fatty alcohol composition.

The following is an examiner's statement of reasons for allowance: 

[2] The 112(a) rejections of claims 1 and 51-67 is withdrawn in light of the amendment of claim 1 and cancelation of claim 51. 
         [3] The 102 rejection of claims 1, 51-55 and 57-67 by US 20100105955 is withdrawn in light of the amendment of claim 1 and cancelation of claim 51.
         [4] The 103 rejection of claims 1 and 51-67 by US20070281345, US 20100105955 and US Pat. No. 7425433 is withdrawn in light of the amendment of claim 1 and cancellation of claim 51, and further light of that the combined references’ teachings do not reasonably teach or suggest producing a fatty acid in E.coli cell expressing a gene encoding a carboxylic acid reductase having at least 80% amino acid sequence identity to SEQ ID NO:22 or other Markush group member set forth in the amended claim 1 and a gene encoding alcohol dehydrogenase having EC 1.1.1.*.   
         [5] The ODP rejections over the reference US Pat Nos. 9890401, 9068201, 8999686, 9340801, 8530221, 9758769 and 10301603 are withdrawn in light of the applicants’ submission of the corresponding terminal disclaimers (see above).

Therefore, claims 1 and 52-67 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
January 29, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656